         Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 1 of 17



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                       :
YELINA GYAMFI
                                       :

     v.                                :   Civil Action No. DKC 20-1952

                                       :
FOULGER-PRATT CONTRACTING,
LLC, et al.                            :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this employment

action is a motion for partial summary judgment filed by Foulger-

Pratt Contracting, LLC (“Foulger-Pratt”) and Jose Ramirez (“JR”)

(collectively “Defendants”).         (ECF No. 11).    The issues have been

fully briefed, and the court now rules, no hearing being deemed

necessary.       Local Rule 105.6.         For the reasons that follow,

Defendants’ motion for partial summary judgment will be granted.

I.   Background1

     On April 8, 2019, Ms. Yelina Gyamfi (“Plaintiff”) began

working for Foulger-Pratt as a project coordinator.           In this role,

she was responsible for providing administrative support to a

project team at the Eckington Park construction site in northwest

Washington D.C.       Ms. Gyamfi reported directly to Matthew McNiesh,




     1 Unless otherwise noted, the following facts are undisputed
and construed in the light most favorable to Plaintiff.
            Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 2 of 17



the Project Manager.2            Around the same time that Ms. Gyamfi was

hired, Foulger-Pratt also hired JR as project superintendent.                Ms.

Gyamfi and JR worked together on the project team along with

approximately three other employees. Plaintiff was the only female

on the project team.

        Shortly into Ms. Gyamfi’s tenure at Foulger-Pratt, she began

having performance issues related to attendance and arriving on-

time.        In around June or July of 2019, Mr. McNiesh raised these

performance issues during a conversation with Ms. Gyamfi.                    Mr.

McNiesh then raised Plaintiff’s attendance issues again during her

July 2019 performance review.            On August 5, 2019, Mr. McNiesh had

another conversation with Ms. Gyamfi about clocking in and out

every       day,   keeping   a   consistent   schedule,    providing   advanced

notice if she had to call out, and wearing proper workplace safety

attire.        This discussion was documented in a follow-up email that

Mr. McNiesh sent to Plaintiff that day.               (ECF No. 11-2, at 80).

Despite multiple conversations, Ms. Gyamfi’s performance issues

continued. On September 17, 2019, Mr. McNiesh instructed Plaintiff

not to place any purchase orders without prior approval.                      In

October 2019, Plaintiff received another reprimand for chronic

lateness.          On December 10, 2019, she was reprimanded for being




        2
       Although Mr. McNiesh was Plaintiff’s direct supervisor, she
was hired by Mr. McNiesh’s bosses, Brad Stevens and Brett Harton,
while Mr. McNiesh was away on vacation.
                                          2
      Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 3 of 17



late and making careless mistakes in emails to clients.                            On

January 6, 2020, Mr. McNiesh held a meeting with Plaintiff to

discuss   the     importance      of   completing        safety   documentation    in

accordance       with     established      procedures       to    avoid    receiving

violations from the Occupational Safety and Health Administration.

On January 7, 2020, Mr. McNiesh met with Plaintiff yet again and

reiterated the need to obtain approval before placing purchase

orders    as    she     had   repeatedly       ordered    unnecessary     or    overly

expensive supplies.

     On January 13, 2020, Mr. McNiesh convened a meeting with

Plaintiff to discuss all of her ongoing performance issues. During

the meeting, he emphasized that Ms. Gyamfi continued to arrive

late and had not clocked in by her scheduled 8:30 am start time

since October 2019.           He added that her absences were disruptive to

the project and that her careless mistakes in emails created more

work for the team.            He also noted her failure to follow safety

documentation procedures and to obtain approval before making

purchases despite previous warnings.

     JR was also present at the meeting to discuss specific

performance issues that he had observed.                    JR explained that he

noticed    the    safety       documentation      procedures      were    not   being

followed and had asked one of his direct reports, Miguel Antonio,

to call a meeting with Ms. Gyamfi to go over the proper procedures.

JR stated that Ms. Gyamfi arrived three hours late to that meeting

                                           3
         Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 4 of 17



and then acted rudely towards Mr. Antonio during the meeting.

Plaintiff was informed that her role required supporting all team

members and communicating with them in a professional manner.               At

the conclusion of the meeting, Ms. Gyamfi received a written

warning detailing all of the performance issues discussed and

stating that “failure to adhere to the above infractions and meet

expectations will result in further disciplinary action up to and

including termination.”         (ECF No. 11-2, at 81).           The written

warning was signed by Ms. Gyamfi and Mr. McNiesh.3           Ms. Gyamfi was

further instructed to send Mr. McNiesh a “corrective action plan”

detailing how she would improve her performance moving forward.

Later that day, Ms. Gyamfi emailed Mr. McNiesh a list of bullet

points stating that she would be on time more consistently, make

babysitting arrangements when necessary to avoid calling out, not

show aggression towards others, proofread all emails, and follow

the safety documentation procedures.

     The     following    morning,    however,    on   January    14,     2020,

Plaintiff contacted Mr. McNiesh to call out of work for that day

and the following day.       Mr. McNiesh states that this is the moment

he decided to terminate Plaintiff and contacted Foulger Pratt’s


     3 Plaintiff states that JR also signed off on the written
warning at the end of the meeting.     This assertion is directly
contradicted by the copy of the written warning in the record which
shows only Plaintiff’s signature on the “employee” line and Mr.
McNiesh’s signature on the “supervisor” line. (ECF No. 11-3, at
12).
                                       4
         Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 5 of 17



Head of Human Resources, Andrea Hewitt, to begin the formal

termination process.        (ECF No. 11-2, at 7-8) (“I, basically, you

know, determined that it was -- the plan of action should be to

terminate her . . . [b]ecause she didn’t provide an adequate plan

and she proceeded to call [out of work] again the next day.”).

After calling out, Plaintiff then emailed Serina Lacey, an employee

in   Foulger-Pratt’s      human   resources   department,     asking      for   a

meeting to discuss concerns “with [her] position and the company.”

(ECF No. 14-2, at 82).

      Ms. Lacey responded the next day, on January 15, 2020, and

directed Plaintiff to contact Ms. Hewitt with her concerns.                     A

short time later, Plaintiff called Ms. Hewitt and reported that JR

had sexually harassed her on four occasions between August and

November 2019. First, Plaintiff stated that JR groped her buttocks

in   a     trailer   at   the     construction   site    in   August      2019.

Specifically, Plaintiff stated that JR called her into his office

inside a trailer, scraped dirt off of her “butt,” and then said,

“I didn’t want to do it outside or I didn’t want to like embarrass

you[.]”. (ECF No. 14-2, at 57). Plaintiff stated that she quickly

left the trailer after the interaction.          Second, Plaintiff stated

that between August and September 2019, JR repeatedly made negative

comments about her weight in the presence of other co-workers.

Third, Plaintiff stated that JR sexually assaulted her in his car

after driving her home from a work sponsored bowling event in

                                       5
      Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 6 of 17



October 2019.    Specifically, Plaintiff states that when the car

approached her home, JR locked his car doors, grabbed her breast,

forcibly placed her hand on his crotch, and demanded oral sex.

After Plaintiff refused and threatened to tell Mr. McNiesh, JR

unlocked his car doors and Plaintiff left.            Plaintiff recounted

that the following day at work JR apologized and asked her not to

repeat the incident to anyone or it would ruin both of their

careers.    Finally, Plaintiff stated that on two occasions in

November 2019, JR attempted to put a dollar bill down her shirt in

front of other co-workers.      Prior to reporting the misconduct to

Ms. Hewitt, Plaintiff had not told anyone at Folger-Pratt about

these incidents.

     Ms.   Hewitt   launched    an    investigation     into   Plaintiff’s

complaint that same day.       She called each member of the project

team individually and, without revealing that a complaint had been

made, asked each person if they had ever observed any inappropriate

conduct between members of the project team. Ms. Hewitt documented

each team members’ response.         (ECF No. 11-5, at 7-22).     None of

the team members reported any inappropriate conduct towards Ms.

Gyamfi.    To the contrary, one team member stated that it was Ms.

Gyamfi who had acted “rudely” and “disrespectful[ly]” towards

another team member named Anthony.        (ECF No. 11-5, at 8).   Anthony

also told Ms. Hewitt during his interview that Ms. Gyamfi was rude

to him and that he did not feel comfortable interacting with her

                                      6
        Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 7 of 17



without another person present.        (ECF No. 11-5, at 14-22).         Based

on the interviews, Ms. Hewitt determined that there was no evidence

to support Ms. Gyamfi’s allegations.

      On January 16, 2020, Plaintiff returned to the project site

after two days absence and was given a formal termination letter.

The letter, effective January 16, 2020, was signed by Mr. McNiesh’s

supervisors, Brad Stevens and Brett Harton.

      On June 30, 2020, Plaintiff filed a four-count complaint

alleging hostile work environment and retaliation in violation of

Title VII against Foulger-Pratt (Counts I and II) and assault and

battery against JR (Counts III and IV).         (ECF No. 1).      Defendants

filed   a   motion   for   summary   judgment   on   Counts   I   and    II   on

January 12, 2021. (ECF No. 11). Plaintiff responded in opposition

on February 2, 2021, (ECF No. 14), and Defendants replied on

February 16, 2021.         (ECF No. 15).      Plaintiff supplemented her

response that same day.       (ECF No. 16).

II.   Standard of Review

      A motion for summary judgment will be granted only if there

exists no genuine dispute as to any material fact and the moving

party is entitled to judgment as a matter of law.         See Fed.R.Civ.P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Emmett v.

Johnson, 532 F.3d 291, 297 (4th Cir. 2008).          A material fact is one

that “might affect the outcome of the suit under the governing

                                      7
        Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 8 of 17



law.”    Liberty Lobby, 477 U.S. at 248.      A dispute about a material

fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.”          Id., at 249.   In

undertaking this inquiry, a court must view the facts and the

reasonable inferences drawn therefrom “in the light most favorable

to the party opposing the motion,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting U.S. v.

Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but a “party

cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences.”         Chung Shin v. Shalala,

166 F.Supp.2d 373, 375 (D.Md. 2001).

        To prevail on a motion for summary judgment, the moving party

generally bears the burden of showing that there is no genuine

dispute as to any material fact.          No genuine dispute of material

fact exists, however, if the nonmoving party fails to make a

sufficient showing on an essential element of his case as to which

he would have the burden of proof.          Celotex, 477 U.S. at 322–23.

Therefore, on those issues on which the nonmoving party has the

burden of proof, it is her responsibility to confront the summary

judgment motion with an “affidavit or other evidentiary showing”

demonstrating that there is a genuine issue for trial.             See Ross

v. Early, 899 F.Supp.2d 415, 420 (D.Md. 2012), aff’d, 746 F.3d 546

(4th Cir. 2014). Hearsay statements or conclusory statements with

                                      8
      Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 9 of 17



no evidentiary basis cannot support or defeat a motion for summary

judgment.     See Greensboro Prof’l Fire Fighters Ass’n, Local 3157

v. City of Greensboro, 64 F.3d 962, 967 (4th Cir. 1995).

III. Analysis

     Defendants move for summary judgment only as to Plaintiff’s

Title VII claims in Counts I and II.                  Title VII makes it “an

unlawful employment practice for an employer to fail or refuse to

hire or to discharge any individual, or otherwise to discriminate

against   any     individual   with    respect       to   compensation,       terms,

conditions,       or   privileges     of       employment,     because   of     such

individual’s race, color, religion, sex, or national origin[.]” 42

U.S.C. § 2000e–2(a)(1).

     A.     Title VII Hostile Work Environment

     Plaintiff alleges in Count I that she was subjected to a

hostile work environment based on her gender.                    To establish a

hostile work environment claim based on gender, Plaintiff must

show that:      (1) the harassment was unwelcome; (2) the harassment

was based on her gender; (3) the harassment was sufficiently severe

or pervasive to alter the conditions of employment and create an

abusive atmosphere; and (4) there is some basis for imposing

liability    on    the   employer.     See Matvia         v.   Bald   Head    Island

Mgmt., 259 F.3d 261, 266 (4th Cir. 2001).

     An employer’s liability for harassment under Title VII may

depend on the status of the harasser:               if the harassing employee

                                           9
      Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 10 of 17



is the victim’s co-worker, the employer is liable only if it was

negligent in controlling working conditions.                  In cases in which

the harasser is the victim’s “supervisor,” however, different

rules apply.     “An employer is subject to vicarious liability to a

victimized employee for an actionable hostile environment created

by a supervisor with immediate (or successively higher) authority

over the employee.”      Faragher v. City of Boca Raton, 524 U.S. 775,

809 (1998).     Vance v. Ball State University, 570 U.S. 421 (2013)

clarified     that   under    Title     VII   a   “supervisor”      is   a    person

“empowered by the employer to take tangible employment actions

against the victim.”          Id. at 424. Specifically, the individual

must possess the power to hire, fire, demote, promote, transfer,

or discipline the plaintiff.            Id. at 425.       By contrast, “those

who, although lacking this power, nevertheless have the ability to

direct a co-worker’s labor to some ill-defined degree” are not

supervisors. Id. The first two elements—that the conduct at issue

was unwelcome and based on sex—are not in dispute here. The court

also agrees that the conduct alleged, including the physical

groping of Plaintiff’s body, was sufficiently severe to constitute

a   hostile   work   environment.         See     Williams    v.    Silver    Spring

Volunteer     Fire   Dep’t,   86   F.   Supp.     3d   398,   414    (D.Md.    2015)

(“Indeed, ‘inappropriate physical touching is certainly a strong

indicator of a hostile work environment[.]’”) (citing Langley v.

Dolgencorp, LLC, 972 F.Supp.2d 804, 812 (D.S.C.2013)).                         Thus,

                                        10
     Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 11 of 17



Plaintiff’s claim turns on whether there is a basis for imputing

liability    to   Foulger-Pratt,   which   turns   on   whether    JR   was

Plaintiff’s supervisor.     The parties disagree whether the conduct

was sufficiently severe to create a hostile environment, and

whether JR was Plaintiff’s supervisor or co-worker.

     To support her argument that JR was her supervisor, Plaintiff

argues that JR:     (1) was present at the January 13th meeting; (2)

helped draft the written warning given during that meeting; (3)

signed the written warning; and (4) supervised other employees on

the jobsite.      None of these arguments are sufficient for finding

that JR was Plaintiff’s supervisor as that term is defined under

Title VII.   To begin, Plaintiff and Mr. McNiesh both unequivocally

testified that he, not JR, had been her supervisor since her

initial hiring.     Plaintiff places much weight on JR’s presence at

the January 13th meeting in arguing that JR was her supervisor.

Mr. McNiesh, however, testified that he alone wrote her written

employee warning.      (ECF No. 15-1, at 6).       Moreover, Plaintiff

admits that Mr. McNiesh led the meeting and did the majority of

the talking.       Plaintiff also offers no proof to support her

assertion that JR signed the written warning.           To the contrary,

the record evidence shows that JR did not sign the document-only

Mr. McNiesh and Plaintiff did.      (ECF No. 11-2, at 81).        Finally,

while Plaintiff asserts that JR supervised other employees, this

is insufficient – JR must have been Plaintiff’s supervisor to

                                   11
       Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 12 of 17



impute liability to Foulger-Pratt.          Thus, JR was not Plaintiff’s

supervisor for purposes of Title VII.

       Having concluded that JR was Plaintiff’s coworker rather than

supervisor, the court must next determine whether liability for

the harassing conduct can be imputed to Foulger-Pratt because it

was negligent in controlling Plaintiff’s work conditions.            It was

not.    In instances where the harasser is a coworker rather than a

supervisor, then the employer may be held liable only if the

employer “knew or should have known about the harassment and failed

to take effective action to stop it.”         Pryor v. United Air Lines,

Inc., 791 F.3d 488, 498 (4th Cir. 2015) (quoting EEOC v. Sunbelt

Rentals, Inc., 521 F.3d 306, 319 (4th Cir. 2008)).           An employer’s

negligence may be established where the plaintiff proves that the

employer failed to provide reasonable procedures for victims of

harassment to report complaints.          See Hoyle v. Freightliner, LLC,

650 F.3d 321, 335 (4th Cir. 2011).           An employer’s written anti-

harassment policy “provides ‘compelling proof’ that the company

exercised     reasonable     care    in     preventing   and    correcting

harassment,” unless the policy was “adopted or administered in bad

faith or . . . it was otherwise defective or dysfunctional.”             Id.

(quoting Barrett v. Applied Radiant Energy, 240 F.3d 262, 266 (4th

Cir. 2001)); cf. Davis v. City of Charlottesville Sch. Bd., 498

Fed.Appx. 231, 2012 WL 5953404, at *1 (4th Cir. 2012) (finding

complaint adequately stated a claim for negligence when plaintiff

                                     12
     Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 13 of 17



“alleged that she immediately reported her first incident of

harassment to a supervisor and that the harassment occurred again

after she brought it to the attention of her employer”).

     Here, Plaintiff does not allege that she was ever subjected

to harassment again after making her complaint, nor could she

plausibly allege this because she was terminated immediately upon

returning to work, leaving no time for subsequent harassment to

occur.    Even if she had, Foulger-Pratt demonstrated that it had a

written anti-harassment policy which was provided to Plaintiff,

(ECF No. 11-2, at 3-4), and the fact that Plaintiff was able to

report    her   complaint   to   Ms.   Hewitt   shows   that   Foulger-Pratt

provided    a    reasonable      procedure   for   reporting     complaints.

Plaintiff’s argument that the investigation was conducted in bad

faith simply because it lasted only one day is unavailing because

there were only a handful of team members to interview in order to

follow up on Plaintiff’s allegations.              Accordingly, Plaintiff

cannot show that Foulger-Pratt was negligent or failed to take

effective action to stop the harassment and there is no basis for

imputing liability to Foulger-Pratt.            Accordingly, Foulger-Pratt

is entitled to summary judgment on Plaintiff’s Count I.

     B.     Title VII Retaliation

     In Count II, Plaintiff alleges that Foulger-Pratt retaliated

against her in violation of Title VII by terminating her employment

on January 16, 2020 for reporting sexual harassment on January 15,

                                       13
        Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 14 of 17



2020.     To survive summary judgment on this claim, Plaintiff must

produce either direct evidence of retaliation or make use of the

test outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802    (1973).      Because    she   does    not    possess     direct       evidence,

Plaintiff must employ the McDonnell Douglas approach.                        Price v.

Thompson, 380 F.3d 209, 212 (4th Cir. 2004).               Under this approach,

Plaintiff would need to demonstrate three elements:                              (1) she

engaged in protected activity; (2) her employer took an adverse

employment       action    against   her;    and    (3)   there       was    a    causal

connection       between     the   protected       activity     and    the       adverse

employment action.           See Davis v. Dimensions Health Corp., 639

F.Supp.2d 610, 616 (D.Md. 2009); accord Holland v. Wash. Homes,

Inc., 487 F.3d 208, 218 (4th Cir. 2007).                      Once the plaintiff

establishes a prima facie case of retaliation, the employer must

offer      a      non-retaliatory explanation             for         the        adverse

action.       See Holland v. Washington Homes, Inc., 487 F.3d 208, 218

(4th Cir. 2007).       If the employer offers a non-retaliatory reason,

the plaintiff must establish that the employer’s explanation is a

pretext for retaliation.           See id.

        It is undisputed that Plaintiff engaged in protected activity

when    she    complained     of   sexual    harassment       to   Ms.      Hewitt    on

January 15, 2020.         Likewise, it is also undisputed that Plaintiff

suffered an adverse action when she was terminated from her

position.        The   key   inquiry,   then,       is   whether      Plaintiff      has

                                        14
     Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 15 of 17



established that a causal connection exists between these two

events.

     Plaintiff contends that the timing of her termination-the day

after her complaint-shows causation.              The flaw in Plaintiff’s

argument is that, despite her assertions to the contrary, Ms.

Hewitt was not the decision-maker.           Mr. McNiesh was the decision-

maker, and he was unaware of her complaint.              Ms. Hewitt simply

rubber-stamped the decision to terminate Plaintiff made by Mr.

McNiesh.    This type of formal approval by an HR employee occurs in

nearly all decisions to terminate.            Plaintiff contends that even

if Mr. McNiesh was the decisionmaker, he also had knowledge of her

protected activity because Ms. Hewitt interviewed him as part of

her investigation on January 15th.          This argument fails because Ms.

Hewitt asked only if he was aware of any inappropriate behavior

between    any   members   of   the   project   team.    Indeed,   the   form

completed by Ms. Hewitt following her interview of Mr. McNiesh

shows that he was asked generally about misconduct not specifically

informed of it. Ms. Hewitt did not reveal to anyone that Plaintiff

had complained of misconduct by JR.              Furthermore, Mr. McNiesh

testified that he made the decision to terminate Plaintiff the day

prior to her complaint, on January 14th, when she called out of

work hours after a meeting in which she was written up for repeated

absences.    Plaintiff lacks even a scintilla of evidence to support

that Mr. McNiesh was aware of her protected activity at the time

                                       15
      Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 16 of 17



he decided to terminate her.          Because Plaintiff cannot demonstrate

a causal link between her complaint and her termination, she has

failed to make out a prima facie case of retaliation. Accordingly,

Foulger-Pratt is entitled to summary judgment on Count II.4

IV.   Conclusion

      For the foregoing reasons, the motion for partial summary

judgment filed by Defendants will be granted.              Summary judgment

will be entered in favor of Foulger-Pratt on Counts I and II.

Federal subject matter jurisdiction over this action was based on

the Title VII claims in Counts I and II.              Although not entirely

clear,    it   is   possible   that    supplemental   jurisdiction   may    be

exercised over the state law claims in Counts III and IV.               When,

however, only the federal claims are dismissed, a court has

discretion to dismiss the supplemental claims without prejudice.

United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).                    The

parties will be ordered to show cause within 14 days why this court

should retain supplemental jurisdiction over Plaintiff’s remaining




      4Even if Plaintiff had succeeded in making a prima facie
case, she still could not overcome Defendants’ motion for summary
judgment because Foulger-Pratt has demonstrated a legitimate
business reason for terminating Plaintiff and Plaintiff has not
produced evidence sufficient to conclude that Foulger-Pratt’s
proffered reason was false, or that discrimination was the real
reason. Plaintiff has offered no evidence beyond her own
speculation to support that her termination was prompted by her
complaint rather than her history of performance issues.

                                        16
     Case 8:20-cv-01952-DKC Document 17 Filed 08/25/21 Page 17 of 17



state law claims for assault and battery against JR.          A separate

order will follow.


                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                   17
